Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
The instant application having Application No. 16/806,234 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for foreign priority based on applications filed on 9/13/2019 (JP2019-166884). The certified copies of the priority documents have been received.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 3/2/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
OBJECTIONS
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: The terms “from the volatile memory” in (0005 of Publication US 2021/0081329 which corresponds to the instant Application) appears to be in error as it should refer to the non-volatile memory and should be corrected to read “from the non-volatile memory”.  
Appropriate correction is required.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitations “a compressor configured to perform compression on the plurality of pieces of first information” suggests that the plurality of pieces of first information are compressed, where the limitations referring to “store the first information not compressed by the compressor in the first cache” suggests that some of the plurality of pieces of first information are not compressed; thus, rendering the claim indefinite. It is not clear whether the first information is compressed or what pieces of information are not compressed or whether some pieces of information are compressed and others are not and under what conditions compression or non-compression occurs.
Dependent claims 2-10 are rejected for encompassing the deficiencies found in independent claim 1, upon which claims 2-10 depend.
Appropriate correction/clarification is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 and 19-20 is/are rejected under 35 U.S.C. 102a(1)/(a)(2) as being anticipated by over Miura (US 2019/0286570).
As per claim 1. A memory system connectable to a host, comprising: a nonvolatile first memory; [Miura teaches SSD 3 comprising NAND type flash memory including User data area 6 (fig. 1 and related text; pars. 0027-0028)] 
a second memory in which a plurality of pieces of first information each correlating a logical address indicating a location in a logical address space of the memory system with a physical address indicating a location in the first memory are stored; [Miura teaches NAND type flash memory 5 including L2P table area 7 (fig. 1 and related text) and explains “The L2P table 7 manages mapping between each logical addresses specified by the host 2 and each of physical addresses of the NAND type flash memory 5” (par. 0028)]
a volatile third memory including a first cache and a second cache; [Miura teaches “DRAM 6, the controller 4 uses the memory region as two types of caches for the logical-to-physical address translation… and L2P table cache 31 and a compressed L2P table cache 32” (par. 0047; fig. 1 and related text)]
a compressor configured to perform compression on the plurality of pieces of first information; and [Miura teaches “dedicated hardware 15 includes an encode-DMA controller 151 and a decode-DMS controller 152. The encode-DMA controller 151 is hardware for executing DMA transfer and compression” (par. 0064; fig. 1 and related text)] 
a memory controller configured to store the first information not compressed by the compressor in the first cache, store the first information compressed by the compressor in the second cache, and [Miura teaches “The L2P table cache 31 is used to cache a part (uncompressed address translation data) of the contents of the L2P table 7” (par. 0049; fig. 1 and related text) “The compressed L2P table cache 32 is used to cache the compressed address translation data obtained by compressing the contents of the L2P table 7” (par. 0050; fig. 1 and related text)]
control a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache [Miura teaches “the controller 4 changes the size of the compressed L2P table cache 32 from the initial size to the maximum size, such that the size of the compressed L2P table cache 32 increases dynamically as an amount of compressed address translation data cached in the compressed L2P table cache 32 increases, and uses both an unused region 61a in the region 61 and the region 62 as the L2P table cache 31 until the size of the compressed L2P table cache 32 increases to the maximum size (that is, until almost the entire compressed L2P table cache 32 is filled with the compressed address translation data).” (par. 0167) “the size of the L2P table cache 31 can be increased relatively large and it is difficult to cause the cache entry of the L2P table cache 31 to be evicted until almost the entire compressed L2P table cache 32 is filled with the compressed address translation data. As a result, the cache hit rate of the L2P table cache 31 can be increased.” (par. 0168) (see fig. 12 and related text)].  
As per claim 9. The memory system according to claim 1, wherein the memory controller performs a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails [Miura teaches “the controller 4 determines whether address translation data including a physical address of the NAND type flash memory 5 corresponding to a logical address specified by the read request received from the host 2 exists in the L2P table cache 31….  If the address translation data does not exists in the L2P table cache 31… the controller determines whether compressed address translation data corresponding to the address translation data exists in the compressed L2P table cache 32” (par. 0054)].
As per claim 10. The memory system according to claim 9, further comprising: an expander, wherein when the second search succeeds, the memory controller retrieves the compressed first information from the second cache, restores the retrieved compressed first information using the expander, and performs an operation using the restored first information [Miura teaches “If the compressed address translation data exists in the compressed L2P table cache 32 (compressed cache hit), the controller 4 uses the compressed address translation data of the compressed L2P table cache 32 to execute the logical-to-physical address translation” (par. 0054; see par. 0117) “If the compressed address translation data corresponding to the region index of the logical address specified by the host 2 exists in the compressed L2P table cache 32… the controller 4 executes an operation for storing uncompressed address translation data obtained by decompressing the compressed address translation data in the compressed L2P table cache 32 in the cache entry of the L2P table cache 31 and an operation .  
As per claim 11. A method of dynamically sizing first and second caches for storing address conversion information, wherein the 45PATENT Atty. Dkt. No. TAI/2912US first cache stores the address conversion information in non-compressed form and the second cache stores the address conversion information in compressed form, said method comprising: determining characteristics relating to the first cache and the second cache; and controlling a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 19. The method according to claim 11, further comprising: performing a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails [The rationale in the rejection of claim 9 is herein incorporated].  
As per claim 20. The method according to claim 19, further comprising: when the second search succeeds, retrieving the compressed first information from the second cache, restoring the retrieved compressed first information, and performing an operation using the restored first information [The rationale in the rejection of claim 10 is herein incorporated].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2019/0286570) in view of Kim et al. (US 2019/0391915).

2. Miura teaches The memory system according to claim 1, [where the size of compressed and uncompressed regions changes dynamically; where as more compressed data needs to be stored, the compressed region increases (pars. 0167-168)] but does not expressly disclose wherein the memory controller is configured to determine a frequency of sequential writes based on a plurality of write commands from the host, and adjust the ratio according to the frequency of sequential writes; however, regarding these limitations, Kim teaches [for a write request, determining whether user data are sequential, and “When it is determined that the target user data are sequential user data… the map compressor… may compress the target map data based on physical address information received from the processor… may update the map table 600 and the compressed map table 700… When it is determined that the target user data are non-sequential user data… the processor… may update the map table 600 to reflect target map data…” (fig. 8 and related text; see figs. 6-7 and related text)].  
Miura and Kim are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Miura to adjust the ratio of compressed to uncompressed caches as taught by Miura according to the frequency of sequential writes in the manner that Kim compresses address mapping information in response to sequential writes; where doing so would result in the system/method taught by Miura increasing the amount of compressed address translation data stored in the compressed cache and increasing the cache size in response to sequential writes, since doing so would provide the benefits of [efficiently processing map data (par. 0005)].
Therefore, it would have been obvious to combine Miura and Kim for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 3. The memory system according to claim 2, 43PATENT Atty. Dkt. No. TAI/2912US wherein the memory controller increases a percentage of the first capacity when the frequency is smaller than or equal to a first value, and increases a percentage of the second capacity when the frequency is greater than or equal to a second value, and wherein the first value is less than the second value [Miura teaches where the size of compressed and uncompressed regions changes dynamically; where as more compressed data needs to be stored, the compressed region increases (pars. 0167-168). Kim teaches for a write request, determining whether user data are sequential, and “When it is determined that the target user data are sequential user data… the map compressor… may compress the target map data based on physical address information received from the processor… may update the map table 600 and the compressed .    
As per claim 12. The method according to claim 11, further comprising: determining, as the characteristics relating to the first cache and the second cache, a frequency of sequential writes based on a plurality of write commands from the host; and adjusting the ratio according to the frequency of sequential writes [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 13. The method according to claim 12, further comprising: increasing a percentage of the first capacity when the frequency is smaller than or equal to a first value, and increasing a percentage of the second capacity when the frequency is greater than or equal to a second value, wherein the first value is less than the second value [The rationale in the rejection of claim 3 is herein incorporated].  

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2019/0286570) in view of Singh et al. (US 2001/0001872).
As per claim 4. Miura teaches The memory system according to claim 1, but does not expressly disclose wherein the memory controller is configured to: determine a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache, and adjust the ratio according to the first cache hit rate or the second cache hit rate; however, regarding these limitations, Singh teaches [“dynamically adjusting partition sizes of uncompressed and compressed cache data according to hit-ratio,” (par. 0008)].  
Miura and Singh are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Miura to perform the adjustment of uncompressed and compressed cache partitions based on hit ratios as taught by Singh, since doing so would provide the benefits of [“improved performance on par with increasing a cache's size without incurring the cost expense of cache size increase.” (par. 0008)].

As per claim 14. The method according to claim 11, further 46PATENT Atty. Dkt. No. TAI/2912US comprising: determining, as the characteristics relating to the first cache and the second cache, a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache; and adjusting the ratio according to the first cache hit rate or the second cache hit rate [The rationale in the rejection of claim 4 is herein incorporated].  
Miura, Singh  and Tomkins are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Miura to perform the adjustment of uncompressed and compressed cache partitions based on hit ratios as taught by Singh, since doing so would provide the benefits of [“improved performance on par with increasing a cache's size without incurring the cost expense of cache size increase.” (par. 0008)].
Therefore, it would have been obvious to combine Miura and Singh for the benefit of creating a storage system/method to obtain the invention as specified in claim

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2019/0286570) in view of Singh et al. (US 2001/0001872) as applied in the rejection of claim 4 above, and further in view of Tomkins et al. (US 2019/0222491).
As per claim 5. The combination of Miura and Singh teaches The memory system according to claim 4, but does not expressly disclose wherein the memory controller increases a percentage of the first capacity according to an increase in the first cache hit rate, and increases a percentage of the second capacity according to an increase in the second cache hit rate when the first cache hit rate does not increase; however, regarding these limitations, Tomkins teaches [“if the optimization platform 40 found a high cache hit rate, it may determine that adding additional storage to existing cache and/or increasing the cache instances and reducing the available bandwidth would be more effective and less costly.” (par. 0073)]; not that according to Miura, the size of the compressed cache increases upon more compression entries being stored to compression cache and a decrease in the size of uncompressed cache which would occur when the uncompressed cache’s hit rate does not increase as its size is not increasing. Miura teaches “the controller 4 changes the size of the compressed L2P table cache 32 from .  
Miura, Singh and Tomkins are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Miura and Singh to increase the uncompressed/compressed sizes dynamically according to an increase in hit rates as taught by Tomkins since doing so would provide the benefits of optimizing accesses while saving storage costs (par. 0073).
Therefore, it would have been obvious to combine Miura and Singh with Tomkins for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.
As per claim 15. The method according to claim 14, further comprising: increasing a percentage of the first capacity according to an increase in the first cache hit rate, and increasing a percentage of the second capacity according to an increase in the second cache hit rate when the first cache hit rate does not increase [The rationale in the rejection of claim 5 is herein incorporated].  

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2019/0286570) in view of Borkenhagen (US 2009/0228656).
As per claim 6. Miura teaches The memory system according to claim 1, but does not expressly disclose wherein the memory controller is configured to: determine a success rate of compressing the first information to a predetermined size or less, and adjust the ratio according to the success rate; however, regarding these limitations, Borkenhagen teaches [“the hypervisor or operating system may monitor compression ratios and make more memory on a memory expansion microchip be standard memory. This may occur if the compression ratio is low. If the compression ratio is high, more memory on the memory expansion microchip may be compressed data.” (par. 0039) “In addition to static .  
Miura and Borkenhagen are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Miura to adjust the ration of uncompressed to compressed memory based on success rate of compressing as taught by Borkenhagen since doing so would provide the benefits of [efficient data storage operations].
Therefore, it would have been obvious to combine Miura and Borkenhagen for the benefit of creating a storage system/method to obtain the invention as specified in claim 6.
As per claim 7. The memory system according to claim 6, 44PATENT Atty. Dkt. No. TAI/2912US wherein the memory controller increases a percentage of the second capacity according to an increase in the success rate and increases a percentage of the first capacity according to a decrease in the success rate [“In addition to static allocation, the hypervisor 46 or operating system may monitor compression ratios and make more memory on a memory expansion microchip be standard memory. This may occur if the compression ratio is low. If the compression ratio is high, more memory on the memory expansion microchip may be compressed data.” (par. 0067)].  
As per claim 16. The method according to claim 11, further comprising: determining, as the characteristics relating to the first cache and the second cache, a success rate of compressing the first information to a predetermined size or less; and adjusting the ratio according to the success rate [The rationale in the rejection of claim 6 is herein incorporated].  
As per claim 17. The method according to claim 16, further comprising: increasing a percentage of the second capacity according to an increase in the success rate and increasing a percentage of the first capacity according to a decrease in the success rate [The rationale in the rejection of claim 7 is herein incorporated].  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2019/0286570) in view of Gschwind et al. (US 2007/0245097).
8. The memory system according to claim 1, … using the compressor and stores the compressed first information in the second cache [Miura teaches “dedicated hardware 15 includes an encode-DMA controller 151… is hardware for executing DMA transfer and compression” (par. 0064; fig. 1 and related text) “The compressed L2P table cache 32 is used to cache the compressed address translation data obtained by compressing the contents of the L2P table 7” (par. 0050; fig. 1 and related text)], but does not expressly disclose wherein when the first information is extracted from the first cache, the memory controller compresses the first information extracted from the first cache; however, regarding these limitations, [Gschwind teaches memory pages are uninstalled from uncompressed memory region 715, compressed 720 and added to compressed memory region 725 (figs. 2 and 7 and related text)].
Miura and Gschwind are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Miura to include extracting information from the uncompressed memory region, compressing that information and storing it in the compressed region as taught by Gschwind, since doing so would provide the benefits of [“increasing effective system memory space in a cost effective manner” (par. 0037)].
Therefore, it would have been obvious to combine Miura and Gschwind for the benefit of creating a storage system/method to obtain the invention as specified in claim 8.
As per claim 18. The method according to claim 11, further comprising: when the first information is extracted from the first cache, compressing the first information extracted from the first cache and storing the compressed first information in the second cache [The rationale in the rejection of claim 8 is herein incorporated].  

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Slepon (US 2015/0301256) teaches a system/method for dynamic compression of address tables in a memory.

Benveniste et al. (US 6,779,088) teaches uncompressed and compressed data storage.
Edrogan et al. (US 8,447,948) teaches different ratios of uncompressed to compressed cache sizes.
Reinauer et al. (US 2005/0015374) teaches a database cache comprising compressed and uncompressed caches with a dynamic ratio between one and the other.
Dye et al. (US 6,523,102) teaches growing or shrinking compressed cache size based on hit rate. 
Koob et al. (US 2018/0173623) teaches uncompressed cache memory in a compressed memory system. 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



May 10, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135